DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 9-24 are pending and have been examined in this application. 
Claims 9-18 are currently amended; claims 19-21 were previously presented; claims 22-24 are new;
Claims 9-24 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 01/07/2021, 01/21/2021 and 11/24/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 9-24 have been considered but are moot because the arguments does not apply to the current rejection of Castan necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite because it is unclear how the first through holes can be disposed on the first and second direction at the same time because claim 9 requires the first through holes to be disposed on the first direction. However, claim 15 requires the first through holes to be disposed on the second direction. Claim 15 contain similar issue with respect to the second through holes.
Claim 24 recites the limitation "the at least one predetermine direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is indefinite because claim 15 depends on claim 10 and 9. Claim 9 requires the first through holes and the second through holes to be disposed on first and second direction respectively. However claim 15 requires the inverse configuration of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13, 16-18, 23 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Castan (U.S. Pat. No. 1692149).
	Regarding claim 9, Castan teaches a mounting plate comprising:
a marking structure (Fig. 1) comprising:
a plurality of through holes (C1, C2 see annotated figure below) including: 	a plurality of first through holes (one of C1 or C2) sequentially arranged at intervals in a first direction; and
a plurality of second through holes (the other of C1 or C2) sequentially arranged at intervals in a second direction different from the first direction, the plurality of second through holes being symmetrically arranged with respect to the first direction; and
a scale mark (at annotations b, e, c f, g) corresponding to the plurality of through holes and configured to indicate a distance between at least some of the plurality of through holes.

    PNG
    media_image1.png
    576
    925
    media_image1.png
    Greyscale

Regarding claim 10, Castan teaches the second direction is perpendicular to the first direction.
Regarding claim 11, Castan teaches the plurality of first through holes (C1) are arranged at equal intervals in the first direction; and the plurality of second through holes (C2) are arranged at equal intervals in the second direction.
Regarding claim 12, Castan teaches the plurality of first through holes (C1) are arranged at equal intervals in the first direction; and the plurality of second through holes (C2) are arranged at unequal intervals in the second direction.
Regarding claim 13, Castan teaches the plurality of first through holes (C2) are arranged at unequal intervals in the first direction; and the plurality of second through holes (C1) are arranged at equal intervals in the second direction.
Regarding claim 16, Castan teaches the scale mark comprises one or more indication lines (one of f, g as shown in Fig. 1) extending in the first direction, each of the one or more indication lines being connected between two adjacent ones of the first through holes (see Fig. 1 for configuration).
Regarding claim 17, Castan teaches the scale mark comprises one or more indication lines (other of f or g as shown in Fig. 2) extending in the second direction, each of the one or more indication lines being connected between two adjacent ones of the second through holes (see Fig. 1 for configuration).
Regarding claim 18, Castan teaches the scale mark comprises:
one or more first indication lines (one of f, g as shown in Fig. 1) extending in the first direction, each of the one or more first indication lines being connected between two adjacent ones of the first through holes (one of C1, C2); and one or more second indication lines (the other of f, g as shown in Fig. 1) extending in the second direction, each of the one or more second indication lines being connected between two adjacent ones of the second through holes.
Regarding claim 23, Castan teaches the scale mark includes a plurality of numbers (numbers at annotation b, c and e) each configured to indicate the distance between at least some of the plurality of through holes;
the plurality of through holes (C1, C2) and the plurality of numbers are in one-to-one correspondence; and each of the plurality of numbers are arranged adjacent to a corresponding one of the plurality of through holes.
Regarding claim 24, Castan teaches the scale mark (f, g) includes a plurality of short lines each extending from one of the plurality of through holes and perpendicular to one of the at least one predetermined direction.
Alternatively, claims 9 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Castan (U.S. Pat. No. 1692149).
	Regarding claim 9, Castan teaches a mounting plate comprising:
a marking structure (Fig. 1) comprising:
a plurality of through holes (C1, C2 see annotated figure below) including: 	a plurality of first through holes (one of C1 or C2) sequentially arranged at intervals in a first direction; and
a plurality of second through holes (the other one of C1 or C2) sequentially arranged at intervals in a second direction different from the first direction, the plurality of second through holes being symmetrically arranged with respect to the first direction; and
a scale mark (at annotations b, e, c f, g) corresponding to the plurality of through holes and configured to indicate a distance between at least some of the plurality of through holes.

    PNG
    media_image2.png
    576
    925
    media_image2.png
    Greyscale


Regarding claim 14, Castan teaches the plurality of first through holes (C1) are arranged at unequal intervals in the first direction; and the plurality of second through holes (C2) are arranged at unequal intervals in the second direction.
Alternatively, claims 9 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Castan (U.S. Pat. No. 1692149).
	Regarding claim 9, Castan teaches a mounting plate comprising:
a marking structure (Fig. 1) comprising:
a plurality of through holes (C1, C3 see annotated figure below) including: 	a plurality of first through holes (C3) sequentially arranged at intervals in a first direction; and
a plurality of second through holes (C1) sequentially arranged at intervals in a second direction different from the first direction, the plurality of second through holes being symmetrically arranged with respect to the first direction; and
a scale mark (at annotations b, e, c f, g) corresponding to the plurality of through holes and configured to indicate a distance between at least some of the plurality of through holes.

    PNG
    media_image3.png
    576
    925
    media_image3.png
    Greyscale


Regarding claim 15, Castan teaches the  plurality of first through hole are disposed at a center position (C3 see annotated figure below) of the mounting plate in the second direction; 	one of the plurality of second through holes (C1) is aligned with the plurality of first through holes in the first direction; and  	remaining ones of the plurality of second through holes are arranged at left and right sides of the one of the second through holes.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castan (U.S. Pat. No. 1692149) in view of Baxter (U.S. Pat. No. 3460508).
Regarding claims 19-20, Castan teaches the marking structure.
However, Castan does not explicitly teach the direction marks.
Gosselin teaches the direction marks comprises an arrow
 comprises a direction mark including an arrow (Baxter; 418 and/or 418) pointing to an edge of a structure.
Castan and Baxter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for guidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Castan having the arrow pointing an edge of the plate as specified in claim 19 or two direction marks disposed at two different portions of the mounting plate, respectively, the two direction marks including arrows pointing to opposite directions. The motivation would have been to facilitate the marking for the desired use. Therefore, it would have been obvious to modify Castan as specified in claims 19 and 20.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Castan (U.S. Pat. No. 1692149) in view of Louh (U.S. Pat. No. 20100297396 A1).
Regarding claim 21, Castan teaches the scale mark. However, Castan is silent to disclose the scale mark includes a protrusion structure or a recess structure formed on a surface of the mounting plate. Lough provides the evidence that markers in form of protrusions and recess is old and well known in the art [Louh; 0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Castan having the protrusion or recess structure. The motivation would have been to facilitate the marking or installation for the desired use. Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Castan (U.S. Pat. No. 1692149) in view of Gosselin (U.S. Pat. No. 5983509).
Regarding claim 22, Castan teaches the scale mark includes:
a first indication line (one of f and g) extending in the first direction, the plurality of first through holes (one of C1 or C2) being arranged along the first indication line;
a second indication line (the other of f and g) extending in the second direction, the plurality of second through holes being arranged along the second indication line; and the plurality of second through holes are symmetrically arranged with respect to the first indication line.
 	However, Castan does not explicitly teach the direction marks. Gosselin teaches the two direction marks (Gosselin; Fig. 9; 17) disposed at two different portions of the mounting plate (Gosselin; D2) and each including an arrow pointing to an edge of the mounting plate.
Castan and Gosselin are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Castan having the direction marks as disclosed by Gosselin such that the two direction marks are symmetrically arranged with respect to the first indication line. The motivation would have been to facilitate the installation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631